JOHNSON, J.
On the 25th day of September, 1951, judgment was entered upon the verdict of the jury in favor of defendants. On October 5, 1951, a motion for new trial was overruled. The appeal is from this final order. The petition in error with case-made attached was filed February 6, 1952.
A motion to dismiss has been filed for the reason that the appeal is not perfected in time as provided by 12 O. S. 1951 §972. The motion to dismiss must be sustained.
The above section of the statute provides that the appeal must be filed in this court within three months from the date of the final order or judgment rendered unless there is an extension of time entered by the trial judge. East Side Baptist Church v. Morgan, 204 Okla. 685, 233 P. 2d 957; Adams v. Hobbs, 204 Okla. 85, 226 P. 2d 913; Sheets v. Sheets, 204 Okla. 88, 226 P. 2d 915.
Since there was no order of the trial court extending the time to file the appeal and the same was not filed within three months, the appeal must be and the same is hereby dismissed.
HALLEY, V. C. J., and WELCH, CORN, GIBSON, DAVISON, O’NEAL, and BINGAMAN, JJ., concur.